16‐2953‐ag                                                                   
Benenson v. Comm’r 
 


                                  In the 
            United States Court of Appeals
                       for the Second Circuit
                                                
 
                         AUGUST TERM 2017 
                                     
                           No.  16‐2953‐ag 
                                     
              JAMES BENENSON, JR. AND SHAREN BENENSON, 
                        Petitioners‐Appellants, 
 
                                     v. 
 
                 COMMISSIONER OF INTERNAL REVENUE, 
                          Respondent‐Appellee. 
                                          
                                    
               On Appeal from the United States Tax Court 
                                          
 
                       ARGUED: APRIL 10, 2018 
                    DECIDED: DECEMBER 14, 2018 
                                        
                                   
                                   
       Before: PARKER, RAGGI, LIVINGSTON, Circuit Judges.
                           ________________                                  

       Petitioners  appeal  from  a  decision  of  the  United  States  Tax 
Court  (Kerrigan,  J.),  upholding  2008  tax  deficiencies  identified  by 
 

respondent  Commissioner  upon  application  of  the  substance‐over‐
form  doctrine  to  recharacterize  various  lawful  tax‐avoiding 
transactions as tax‐generating events for petitioners, their adult sons, 
a  family  trust,  and  a  family‐controlled  corporation.    The  First  and 
Sixth  Circuits  have  already  reversed  judgments  against  petitioners’ 
sons and the corporation.  See Benenson v. Comm’r, 887 F.3d 511 (1st 
Cir. 2018); Summa Holdings, Inc. v. Comm’r, 848 F.3d 779 (6th Cir. 2017).  
We  here  review  the  judgment  against  petitioners,  focusing 
particularly  on  the  Commissioner’s  recharacterization  of  the 
corporation’s  tax‐deductible  “DISC”  commission  payments  as  non‐
deductible constructive dividends to the corporation’s shareholders, 
including petitioner James Benenson, Jr., thereby triggering personal 
income tax liability for him and his wife.     

       REVERSED AND REMANDED. 

                                                  

                            NEAL  J.  BLOCK  (Robert  S.  Walton,  on  the 
                            brief),  Baker  &  McKenzie  LLP,  Chicago, 
                            Illinois, for Petitioners‐Appellants. 

                            ELLEN  PAGE  DELSOLE,  Attorney,  Tax 
                            Division  (Gilbert  S.  Rothenberg,  Teresa  E. 
                            McLaughlin, Attorneys, Tax Division, on the 
                            brief),  for  Richard  E.  Zuckerman,  Deputy 
                            Assistant  Attorney  General,  Washington 
                            D.C., for Respondent‐Appellee. 

                                                  

                                                                       




                                      2 
 

REENA RAGGI, Circuit Judge: 

       At  issue  on  this  appeal  is  a decision  of  the  United  States  Tax 
Court (Kathleen Kerrigan, Judge), upholding tax deficiencies noticed 
by respondent Commissioner for tax year 2008 against (1) petitioners, 
James Benenson, Jr. (“Benenson, Jr.”) and his wife Sharen Benenson; 
(2) petitioners’ adult sons, James Benenson III and Clement Benenson 
(“Benenson  sons”  or  “sons”);  and  (3)  Summa  Holdings,  Inc. 
(“Summa”), a C corporation founded and, in 2008, still controlled by 
Benenson, Jr.  See Summa Holdings, Inc. v. Comm’r, 109 T.C.M. (CCH) 
1612  (2015).    The  Commissioner  identified  these  deficiencies  by 
applying the substance‐over‐form doctrine to recharacterize a series 
of  concededly  lawful  tax‐avoiding  transactions  as  tax‐generating 
events.   

       These  transactions  included  (1)  Summa’s  payments,  totaling 
$2.2 million, in genuine export income as tax‐deductible commissions 
to a qualified domestic international sales corporation (“DISC”); (2) 
the  DISC’s  payment  of  $2.2  million  in  taxable  dividends  to  its  sole 
shareholder,  a  holding  company  owned  by  the  Benenson  sons’ 
individual  retirement  accounts  (“IRA”);  (3)  the  holding  company’s 
after‐tax  payment  of  $1.477  million  in  non‐taxable  dividends  to  the 
Benenson sons’ IRAs.  There is no question that the “sole reason” for 
the taxpayers to enter into these aforementioned transactions “was to 
transfer money into the [sons’] IRAs so that income on assets in the 
Roth IRAs could accumulate and be distributed on a tax‐free basis.”  
App’x  102.    They  stipulated  as  much  in  the  Tax  Court.    The 
Commissioner concedes that, in form, the money transfers present as 
lawful,  non‐taxable  returns  on  IRA  investments.    Nevertheless,  he 
maintains  that,  in  substance,  the  transfers  effect  excess  IRA 
contributions  subject  to  excise  taxes.    Accordingly,  he  noticed 



                                       3 
 

deficiencies against the sons for such taxes.  Further, concluding that 
the  excess  contributions  derived  from  the  $2.2  million  that  Summa 
had  treated  as  deductible  DISC  commissions,  the  Commissioner 
recharacterized  those  commissions  as  non‐deductible  constructive 
dividends  to  Summa  shareholders,  specifically,  Benenson,  Jr.  and  a 
Benenson family trust, thereby triggering income tax deficiencies for 
Summa, petitioners, and the trust.1   

           Consistent  with  their  diverse  residences  in  Massachusetts 
(Benenson  sons),  New  York  (petitioners),  and  Ohio  (Summa),  the 
taxpayers appealed the Tax Court’s judgment to the First, Second, and 
Sixth  Circuits  respectively.  See  26  U.S.C.  §  7482(b)  (establishing 
taxpayer residence as appropriate venue for appeals from Tax Court).  
The  First  and  Sixth  Circuits  have  now  reversed  the  judgment  as  it 
pertains  to  the  Benenson  sons  and  Summa,  concluding  that  the 
substance‐over‐form doctrine does not support the Commissioner’s 
recharacterization  either  of  Summa’s  deductible  DISC  commission 
payments  as  non‐deductible  constructive  dividends  to  its 
shareholders,  see  Summa  Holdings,  Inc.  v.  Comm’r  (“Summa  v. 
Comm’r”), 848 F.3d 779 (6th Cir. 2017); or of the holding company’s 
dividend  payments  to  the  sons’  IRAs  as  excess    contributions,  see 
Benenson v. Comm’r, 887 F.3d 511 (1st Cir. 2018).    On this appeal, we 
consider  petitioners’  challenge  to  the  same  Tax  Court decision  as  it 
pertains to them and also reverse.   



                                              
1  Before  the  Tax  Court,  the  Commissioner  belatedly  determined  that  the  tax  deficiency 
attributed  to  the  trust  should  have  been  attributed  to  the  trust’s  beneficiaries,  i.e.,  the 
Benenson  sons,  but  by  that  time  it  was  too  late  to  pursue  the  sons  for  that  obligation.  
Accordingly, the Tax Court entered no judgment against the trust or the sons for any tax 
deficiency attributable to constructive dividends from Summa.   
 
 


                                                  4 
 

                               BACKGROUND 

       We  assume  readers’  familiarity  with  the  First  and  Sixth 
Circuits’  opinions,  particularly  their  detailed  discussions  of  the 
transactions  at  issue  and  the  tax  code  provisions  relevant  to  those 
transactions.  We, therefore, only briefly summarize these matters as 
pertinent to petitioners’ appeal.  

I.     DISCs and IRAs 

       The transactions at issue sought to take advantage of the tax‐
minimizing features of two creatures of federal law, DISCs  and IRAs.   

       Congress created DISCs to provide domestic companies with 
tax  incentives  to  increase  exports.    See  LeCroy  Research  Sys.  Corp.  v. 
Comm’r, 751 F.2d 123, 124 (2d Cir. 1984); see also Benenson v. Comm’r, 
887 F.3d at 514; Summa v. Comm’r, 848 F.3d at 782.  Toward that end, 
the  tax  code  allows  companies  to  avoid  corporate  tax  on  export 
income  up  to  4%  of  gross  export  receipts  (or  50%  of  net  export 
income), by paying that amount as tax‐deductible “commissions” to 
a DISC.  See 26 U.S.C. §§ 993(a)(1), (f); 994(a).  The DISC itself pays no 
tax on the commission income.  See id. § 991.  Rather, tax obligations 
arise  only  for  DISC  shareholders  when  the  DISC  distributes 
dividends  to  them.    See  id.  §  995(a),  (b)(1)(E).    Thus,  tax  liability  on 
export  income,  when  channeled  through  a  DISC,  can  not  only  be 
deferred  until  such  distribution,  but  also  can  be  reduced  by 
application of the dividend tax rate rather than the higher corporate 
rate  that  would  otherwise  apply  to  export  revenues.    See  Summa  v. 
Comm’r,  848  F.3d  at  782  (citing  relevant  statutory  provisions  in 
observing that “net effect” of DISC is “to transfer export revenue to 
the  export  company’s  shareholders  as  a  dividend  without  taxing  it 
first  as  corporate  income”).    These  benefits  obtain  even  if,  as  is 



                                         5 
 

frequently the case, the exporter and the DISC are related entities and 
commission  transactions  between  them  are  not  conducted  at  arms‐
length.  See 26 C.F.R. § 1.994–1(a)(1).  They obtain even if the DISC is 
a  mere  shell  entity,  as  is  likely  because  a  DISC  “need  not  have 
employees or perform any specific function” for its commissions to be 
immunized from challenge by the Commissioner for tax purposes.  Id. 
§ 1.993–1(l); see id. example 2; id. § 1.994–1(a)(2) (providing that DISC 
tax benefits do “not depend on the extent to which the DISC performs 
substantial  economic  functions”).    Indeed,  as  the  Commissioner 
himself  acknowledges,  as  long  as  a  company  complies  with  DISC 
statutory requirements, its commission payments to a DISC cannot be 
challenged.    See  id.  §  1.992–1(a)  (noting  that  regulations  governing 
DISCs  “constitute  a  relaxation  of  the  general  rules  of  corporate 
substance otherwise applicable under the Code”).   

       As  for  IRAs,  the  law  provides  for  two  types:  traditional  and 
Roth.    Traditional  IRAs  encourage  retirement  savings  by  allowing 
taxpayers to make tax‐deductible contributions to such accounts up 
to  specified  limits  ($5,000  in 2008).   See  26  U.S.C. § 219(b)(5)  (2008).  
Contributions  to  a  traditional  IRA,  as  well  as  earnings  on  such 
contributions, are taxed only upon withdrawal.  See id. § 408(d)(1). 

       Roth IRAs offer inverse tax incentives.  While contributions to 
such accounts (also limited to $5,000 in 2008) are not deductible from 
current income, withdrawals from Roth IRAs are not taxed.  See id. 
§ 408A(c)(2)–(3),  (d)(1)–(2).    Thus,  contributions  to  Roth  IRAs  grow 
tax‐free.  Income limits restrict participation in Roth IRAs.  In 2008, a 
person filing singly with income over $116,000, or jointly with income 
over $169,000, could not contribute to a Roth IRA.  See id. § 408A(c)(3).    




                                       6 
 

Excess contributions to either traditional or Roth IRAs are subject to 
an annual six‐percent excise tax until eliminated.  See id. § 4973(a), (f).  

       The tax code permits both traditional and Roth IRAs to invest 
in  various  legal  entities,  including,  as relevant  here,  C  corporations 
and DISCs.  See Benenson v. Comm’r, 887 F.3d at 520 (discussing how 
various  code  provisions,  read  together,  lead  to  that  conclusion); 
Summa v. Comm’r, 848 F.3d at 784 (same).  But whereas an individual 
DISC  owner  is  taxed  at  the  dividend  rate  on  DISC  dividends,  a 
corporate  owner  is  taxed  at  the  higher  corporate  rate,  and  an  IRA 
owner is taxed at the unrelated business income rate, which is equal 
to the corporate rate.  See 26 U.S.C. §§ 246(d), 511, 995(g).  This makes 
DISC  ownership  less  attractive  for  traditional  IRAs.    See  Summa  v. 
Comm’r, 848 F.3d at 783 (explaining that DISC dividends are subject 
to high unrelated business income tax when they go into traditional 
IRA  and,  like  all  withdrawals  from  traditional  IRA,  are  subject  to 
personal income tax when taken out).  Not so for Roth IRAs.  While a 
Roth IRA must also pay unrelated business income tax on any DISC 
dividends  that  it  receives,  ensuing  investment  gains  on  those 
dividends  are  tax‐free  because,  as  with  all  Roth  IRA  assets,  DISC 
dividends and gains thereon are not subject to individual income or 
capital  gains  taxes  when  withdrawn.    See  id.    (summarizing 
advantageous interaction between Roth IRAs and DISCs and noting 
that “one can begin to see why the owner of a Roth IRA might add 
shares of a DISC to his account”). 

II.    The Transactions at Issue 

       Summa  is  the  parent  company  of  several  industrial 
manufacturing subsidiaries with significant export income.  During 
the 2008 tax year, Summa was 99% owned by its founder, Benenson, 
Jr.  (23.18%),  and  a  family  trust  benefitting  the  Benenson  sons  for 


                                      7 
 

which  petitioners  served  as  trustees  (76.05%).    Benenson,  Jr.  then 
controlled Summa through his majority ownership of the company’s 
voting shares.   

           From 2002 through 2008, Benenson, Jr., his sons, and Summa 
engaged in various transactions that they acknowledge had as their 
sole purpose the transfer of money into the sons’ Roth IRAs “so that 
income  on  assets  in  the  Roth  IRAs  could  accumulate  and  be 
distributed on a tax‐free basis.”  App’x 102.  Each Benenson son had 
established  a  Roth  IRA  in  2001,  contributing  $3,500.    Neither  made 
any further contributions to these accounts and, indeed, by 2008, each 
son’s income was too high to allow him to do so.  Nevertheless, by 
2008, each son’s Roth IRA held $3.1 million in assets.  How was this 
achieved?   

           On January 31, 2002, the sons’ Roth IRAs each paid $1,500 to 
acquire  1,500  shares  (a  50%  interest  each)  of  a  newly  formed, 
Benenson‐family controlled DISC, JC Export, Inc. (“JC Export”).  That 
same day, the Benensons also formed a new C corporation, JC Export 
Holding,  Inc.  (“JC  Holding”),  which  promptly  purchased  all  JC 
Export shares from the sons’ Roth IRAs in return for an equal number 
of shares in JC Holding.2  From January 31, 2002, through December 
31, 2008, each of the Roth IRAs continued to own 50% of JC Holding, 
which remained the sole shareholder of JC Export.  By thus owning 


                                              
2 Questions  might  be  raised  about  whether  the  Benenson  sons’  IRAs  paid  fair  value  for 
their interests in JC Export and JC Holding.  See Benenson v. Comm’r, 887 F.3d at 524 (Lynch, 
J., dissenting) (stating that “DISC shares were not purchased at market prices”).  But, as 
both  the  First  and  Sixth  Circuits  have  observed,  the  Commissioner  has  raised  no  such 
challenge.  See id. at 522 (“[T]he Commissioner has never challenged the valuation of the 
shares the Roth IRAs purchased in either JC Export or JC Holding.”); Summa v. Comm’r, 
848 F.3d at 783 (“The Commissioner did not challenge the valuation of these shares then 
and has not challenged them since.”).    
     


                                                 8 
 

JC Export indirectly through JC Holding, the sons’ Roth IRAs avoided 
tax‐reporting and shareholder obligations for the DISC.   

           From 2002 to 2008, Summa—presumably with the consent, and 
possibly  at  the  direction  of,  its  controlling  shareholder,  Benenson, 
Jr.—paid millions of dollars of its export income to JC Export as tax‐
deductible DISC commissions.  JC Export promptly distributed those 
funds  as  dividends  to  JC  Holding,  which  paid  the  required  33% 
corporate  income  tax  on  DISC  dividends.    JC  Holding  then 
distributed the balance as its own dividends to its shareholders, the 
sons’  Roth  IRAs.    These  dividends—totaling  over  $5  million  from 
2002 to 2008, with $1.477 million in 2008—entered the sons’ IRAs as 
tax‐free returns on their investment in JC Holding.  With those returns 
growing  tax‐free  in  the  sons’  IRAs,  by  2008,  each  IRA  had  a  fair 
market value of $3.1 million.    

III.       Recharacterization of the Transactions  

           The  Commissioner  concedes  that  the  above‐described 
transactions  were  all  lawful  in  form.    Nevertheless,  in  2012,  he 
determined  that,  in  substance,  the  transactions  amounted  to  excess 
contributions to the sons’ IRAs.  Accordingly, for the 2008 tax year, he 
issued tax deficiency notices not only to the Benenson sons, but also 
to  Summa,  Benenson,  Jr.  and  his  wife, 3  and  the  family  trust. 4    The 
Commissioner  determined  that  what  Summa  had  treated  as  tax‐
deductible DISC commissions was properly recharacterized as non‐
deductible dividends from Summa to its shareholders.  With the DISC 
transaction  thus  recharacterized,  the  Commissioner  concluded  that 
                                              
3  Mrs. Benenson was named in the deficiency notice because she and her husband filed a 
joint 2008 tax return.   
 
4  The  Commissioner  did  not  notice  tax  deficiencies  for  any  other  years  in  which  the 

described transfers were made to the sons’ IRAs. 


                                                 9 
 

Summa  owed  corporate  tax  on  the  DISC  commissions  that  it  had 
deducted from income.  Meanwhile, Benenson, Jr., his wife, and the 
family  trust  all  owed  income  tax  on  unreported  constructive 
dividends  received  from  Summa.    On  such  recharacterization,  the 
Commissioner further deemed JC Export not to have received actual 
DISC commissions and, thus, not to have paid actual DISC dividends 
to JC Holding, which, therefore, could claim a refund of the corporate 
taxes it had paid on such dividends.  Meanwhile, the Commissioner  
recharacterized the more than $1.477 million in JC Holding dividends 
paid  to the  Benenson  sons’  IRAs  in  2008  as  excess  contributions  on 
which the sons owed excise tax.5   

IV.        Tax Court Proceedings 

           On January 7, 2013, petitioners initiated this proceeding in the 
Tax  Court  to  challenge  the  noticed  deficiency  in  their  2008  income 
taxes.    The  action  was  consolidated  with  similar  challenges  by 
Summa, the Benenson sons, and the family trust.  The parties cross‐
moved for summary judgment on a stipulated factual record.   

           In  an  opinion  dated  June  29,  2015,  the  Tax  Court  granted 
summary  judgment  to  the  Commissioner  and  denied  it  to  the 
taxpayers.  Like the Commissioner, the Tax Court did not identify any 
of  the  tax‐avoiding  transactions  at  issue  as  unlawful  in  form.  
Nevertheless,  it  determined  that  they  had  been  employed  to 
circumvent annual Roth IRA contribution limits and had no non‐tax 
business purpose.  In these circumstances, the Tax Court held that the 
Commissioner  had  appropriately  recharacterized  the  transactions’ 
form to comport with their substance.  On May 20, 2016, the Tax Court 

                                              
5 Notably,  the  Commissioner  has  never  maintained  that  the  transactions  conceal  the 
economic reality of untaxed gifts from Benenson, Jr. to his sons.  Specifically, he has noticed 
no gift tax deficiency.      


                                                 10 
 

entered  judgment  holding  that  petitioners  owed  an  income  tax 
deficiency of $77,850.   

           On August 11, 2016, petitioners timely appealed the judgment 
to this court.  Meanwhile, Summa appealed to the Sixth Circuit, which 
reversed in a unanimous opinion dated February 16, 2017.  See Summa 
v.  Comm’r,  848  F.3d  779.    The  Benenson  sons  appealed  to  the  First 
Circuit, which also reversed by majority opinion dated April 6, 2018.  
See Benenson v. Comm’r, 887 F.3d 511.   

                                                 DISCUSSION 

           On this appeal, petitioners challenge the Tax Court’s decision 
to uphold a tax deficiency against them based on the Commissioner’s 
recharacterization of Summa’s tax‐deductible commission payments 
to a DISC as taxable dividends to Summa shareholders.  Petitioners 
contend  that  because  that  recharacterization  was  expressly  rejected 
by  the  Sixth  Circuit  in  reversing  the  related  deficiency  judgment 
against Summa, see Summa v. Comm’r, 848 F.3d 779, the Commissioner 
is  precluded  from  relitigating  the  issue  here. 6    In  any  event, 
petitioners  urge  this  court  to  conclude  for  itself  that  the  substance‐
over‐form               doctrine             does    not    support       the       challenged 
recharacterization.    The  Commissioner  disputes  preclusion  and 
defends  the  Tax  Court’s  judgment  on  the  merits.    For  the  reasons 
stated  herein,  we  conclude  that  the  Commissioner  is  not  here 
precluded  from  defending  the  challenged  recharacterization.  
Nevertheless, we hold that the substance‐over‐form doctrine does not 
support recharacterization of Summa’s DISC commission payments 
as  constructive  dividends  to  its  shareholders.    Accordingly,  we 

                                              
 While  petitioners  do  not  urge  preclusion  based  on  the  First  Circuit’s  rejection  of  the 
6

Commissioner’s transaction recharacterizations, see Benenson v. Comm’r, 887 F.3d 511, they 
maintain that the decision’s reasoning also supports reversal.   


                                                     11 
 

reverse  that  portion  of  the  Tax  Court  judgment  holding  petitioners 
liable for $77,850 in 2008 income taxes.        

I.     Standard of Review   

       The proper characterization of a transaction for tax purposes is 
a legal question that we review de novo.  See Frank Lyon Co. v. United 
States, 435 U.S. 561, 581 n.16 (1978); Bank of N.Y. Mellon v. Comm’r, 801 
F.3d  104,  112  (2d  Cir.  2015).    While  we  normally  review  the  Tax 
Court’s  findings  of  fact  for  clear  error,  see  Bank  of  N.Y.  Mellon  v. 
Comm’r, 801 F.3d at 112, that principle is not relevant here because the 
case was submitted to the Tax Court on a stipulated record.   

II.    The  Commissioner  Is  Not  Precluded  from  Defending  the 
       Challenged Recharacterization  

       Petitioners  argue  that,  in  defending  the  deficiency  judgment 
against them, the Commissioner cannot rely on his recharacterization 
of Summa commissions as shareholder dividends because the Sixth 
Circuit rejected that recharacterization when the Commissioner relied 
on it to defend the related deficiency judgment against Summa.  In 
general,  nonmutual  offensive  collateral  estoppel  is  not  allowed 
against  the  government.    See  United  States  v.  Mendoza,  464  U.S.  154, 
159–60  (1984);  accord  United  States  v.  Certified  Envtl.  Servs.,  Inc.,  753 
F.3d  72,  100  (2d  Cir.  2014).    Nevertheless,  the  Supreme  Court  has 
permitted government preclusion where, inter alia, parties opposing 
the government in the two lawsuits are the same.  See United States v. 
Stauffer  Chem.  Co.,  464  U.S.  165,  171–73  (1984).  This  mutuality 
requirement can be satisfied by privity, which can be established by 
showing that the litigant urging preclusion in the subsequent action 




                                        12 
 

“totally controlled and financed” a litigant in the prior action.  United 
States v. Mendoza, 464 U.S. at 164 n.9.   

           Petitioners fail to make such a showing here.  It is not enough 
for them to show that Benenson, Jr. controlled Summa at the time of 
the transactions at issue, a point that appears undisputed.  See Summa 
Holdings, Inc. v. Comm’r, 109 T.C.M. (CCH) 1612, 2015 WL 3943219, at 
*2  (“From  2001  to  2008  [Benenson,  Jr.]  had  the  power  to  direct 
Summa’s operations, including the transfer of its funds.”); Resp’t Br. 
at  4  (“Benenson  controlled  Summa  and  its  subsidiaries.”).    What 
petitioners  must  establish  is  that  Benenson,  Jr.  controlled  Summa’s 
conduct in the litigation before the Sixth Circuit.  See United States v. 
Mendoza,  464  U.S.  at  164  n.9.    According  to  petitioners  themselves, 
however,  the  Benenson  sons  became  Summa’s  controlling 
shareholders in 2012, see Pet’rs. Br. at 23; Pet’rs. Reply Br. at 7 n.5, well 
before  the  filing  of  the  Sixth  Circuit  appeal.    In  the  face  of  such  an 
adverse admission, petitioners cannot show the mutuality necessary 
to support offensive collateral estoppel against the government.7  

           In  urging otherwise,  petitioners  rely  on  Taylor  v. Sturgell,  553 
U.S. 880 (2008), to argue that mutuality is satisfactorily established by 
their profession, in advance of the Sixth Circuit decision, to be bound 
by  that  court’s  ruling  as  to  the  recharacterization  of  Summa’s 
commission  payments  as  shareholder  dividends.  While  Taylor 
references  such  concessions  in  identifying  circumstances  where  a 
nonparty to an earlier action might be estopped from relitigating the 


                                              
7   The  First  Circuit,  in  rejecting  the  Benenson  sons’  preclusion  claim  against  the 
Commissioner,  declined  to  consider  evidence  of  a  controlling‐share  transfer  to  the  sons 
that  had  not been  presented  to  the  Tax  Court.   See Benenson v.  Comm’r, 887  F.3d at 516.  
Here, we deal not with a party’s reliance on extra‐record evidence to support a preclusion 
claim; rather, we deal with a party’s adverse admission that necessarily defeats that claim.   
   


                                                 13 
 

question  in  a  subsequent  action,  see  id.  at  893–95,  it  does  so  in  the 
context of private‐party litigation, nowhere suggesting any expansion 
of  the  use  of  nonmutual  offensive  collateral  estoppel  against  the 
government.    In  any  event,  to  the  extent  Taylor  recognizes  that  “a 
person who agrees to be bound by the determination of issues in an 
action between others is bound in accordance with the terms of his 
agreement,”  id.  at  893  (brackets  and  internal  quotation  marks 
omitted),  that  example  might  support  collateral  estoppel  against 
petitioners based on their agreement to be bound, but it warrants no 
such conclusion against the Commissioner.  As Taylor observed, “if 
separate  actions  involving  the  same  transaction  are  brought  by 
different plaintiffs against the same defendant, all the parties to all the 
actions may agree that the question of the defendant’s liability will be 
definitely  determined,  one  way  or  the  other,  in  a  ‘test  case.’”    Id. 
(emphasis  added)  (internal  quotation  marks  omitted).    Here,  the 
Commissioner never so agreed. 

       In sum, we reject petitioners’ preclusion claim and proceed to 
the merits.  In doing so, we are respectful of, but not bound by, the 
First  and  Sixth  Circuit  decisions  identifying  error  in  the 
Commissioner’s  recharacterization  of  the  tax‐avoiding  transactions 
common to all three appeals.   

III.   The  Substance‐Over‐Form  Doctrine  Does  Not  Support  the 
       Commissioner’s  Recharacterization  of  Summa’s  DISC 
       Commission Payments as Dividends to its Shareholders  

       Federal tax obligations are established entirely by statute.  See 
Benenson  v.  Comm’r,  887  F.3d  at  517.  Thus,  as  has  long  been 
recognized, a taxpayer may “arrange his affairs” to take advantage of 
those  tax  code  provisions  that  allow  him  to  minimize  his  taxes.  
Helvering  v.  Gregory,  69  F.2d  809,  810  (2d  Cir.  1934)  (L.  Hand,  J.) 


                                       14 
 

(observing that taxpayer “is not bound to choose that pattern which 
will  best  pay  the  Treasury”;  there  is  no  “patriotic  duty  to  increase 
one’s taxes”), aff’d, 293 U.S. 465 (1935).  At the same time, however, 
transactions  whose  “true  nature”  triggers  statutory  tax  obligations 
cannot  be  “disguised  by  mere  formalisms,”  “solely  to  alter  tax 
liabilities.”  Commissioner v. Court Holding Co., 324 U.S. 331, 334 (1945); 
accord Frank Lyon Co. v. United States, 435 U.S. at 573 (observing that 
in  field  of  taxation,  “administrators  of  the  laws  and  the  courts  are 
concerned  with  substance  and  realities”).    Thus,  “[i]n  tax  law,  .  .  . 
substance rather than form determines tax consequences.”  Raymond 
v. United States, 355 F.3d 107, 108 (2d Cir. 2004) (alteration in original) 
(internal quotation marks omitted).  Put another way, the “objective 
economic realities of a transaction,” rather than “the particular form 
the parties employed,” will determine tax consequences.  Frank Lyon 
Co. v. United States, 435 U.S. at 573.    

       So  understood,  the  substance‐over‐form  doctrine  is  a  tool  of 
statutory  interpretation  that  serves  to  ensure  that  the  tax  code’s 
“‘technical  language  conform[s]  more  precisely  with  Congressional 
intent.’”  Benenson  v.  Comm’r,  887  F.3d  at  517  (quoting  Dewees  v. 
Comm’r,  870  F.2d  21,  35  (1st  Cir.  1989)  (Breyer,  J.)).    The  doctrine 
guards against “labeling‐game sham[s]” by “attend[ing] to economic 
realities”  in  deciding,  for  example,  whether  words  used  in  the  tax 
code, such as “‘income,’ ‘reorganization,’ and ‘debt,’. . .‘contribution’ 
or ‘dividend,’” cover particular transactions.  Summa v. Comm’r, 848 
F.3d at 786–87.  Such a tool was particularly useful when the tax code 
was simpler, and when “finite language” had to “account for infinite 
tax  transactions,”  as  well  as  “an  endless  supply  of  tax‐reducing 
ingenuity.”  Id.  at  789.    The  doctrine  is  appropriately  applied  more 
cautiously  to  the  now  “highly  reticulated  Internal  Revenue  Code, 
which  uses  language,  lots  of  language,  with  nearly  mathematic 


                                       15 
 

precision  .  .  .  to  pursue  a  wide  range  of  policy  goals  through  a 
complicated set of tax credits, deductions and savings accounts.”  Id.  
Specifically, the doctrine is not an invitation for the Commissioner to 
recharacterize  transactions  that,  in  fact,  comport  with  the  economic 
reality  of  their  authorizing  code  provisions,  as  higher‐tax‐yielding 
transactions “in the service of general concerns about tax avoidance.”  
Id. at 787.  In short, substance‐over‐form is a tool to prevent taxpayers 
from mislabeling transactions “to avoid tax consequences they don’t 
like”;  it  is  not  an  authorization  for  the  Commissioner  to  relabel 
transactions  “to  avoid  textual  consequences  he  doesn’t  like.”    Id.  
Thus, “when the taxpayer’s formal characterization of a transaction 
fails to capture economic reality and would distort the meaning of the 
Code in the process,” form properly gives way to substance.  Id.  But 
if  the  economic  reality  of  what was  done  “was the thing which  the 
statute  intended,”  it  is  of  no  matter  that  its  purpose  was  tax 
avoidance.  Altria Grp., Inc. v. United States, 658 F.3d 276, 284 (2d Cir. 
2011) (internal quotation marks omitted); see Helvering v. Gregory, 69 
F.2d at 810.8  

           With  these  principles  in  mind,  we  here  consider  the 
Commissioner’s  invocation  of  the  substance‐over‐form  doctrine  to 
recharacterize a series of transactions that he maintains had, as their 
                                              
8  The  substance‐over‐form  doctrine  is  related  to,  but  distinct  from,  the  “economic 
substance”  doctrine,  sometimes  known  as  the  “sham  transaction  doctrine.”    See  2 
Ginsburg, Levin & Rocap, MERGERS,  ACQUISITIONS, AND  BUYOUTS  ¶ 608.1 (Apr. 2018 ed.) 
(observing that economic‐substance doctrine grew out of substance‐over‐form doctrine); 
Altria Grp., Inc. v. United States, 658 F.3d at 291 (recognizing doctrines as distinct).  But see 
Summa v. Comm’r, 848 F.3d at 785 (equating doctrines).  The economic‐substance doctrine 
“allows  courts  to  question  the  validity  of  a  transaction  and  deny  taxpayers  benefits  to 
which  they  are  technically  entitled  under  the  Code  if  the  transaction  at  issue  lacks 
economic  substance.”  Bank  of  N.Y.  Mellon  Corp.  v.  Comm’r,  801  F.3d  at  113  (internal 
quotation marks omitted).  The Commissioner concedes that the transactions here are not 
lacking in economic substance, and, thus, we do not consider that doctrine further.  We 
consider only whether the form of the transactions at issue reflects the economic reality, 
i.e., substance, intended by Congress in authorizing legislation.   


                                                 16 
 

economic reality, the circumvention of tax code limitations on Roth 
IRA  contributions.    Two  circuit  courts  have  held  application  of  the 
doctrine  unwarranted  here,  concluding  that  the  recharacterized 
transactions  have  the  economic  substance  identified  in  the  code 
provisions authorizing their tax‐minimizing form.   

       Thus, as to Summa’s payment of a portion of its export income 
as tax‐deductible commissions to a DISC, the Sixth Circuit observed 
that the  payment  comported with  the economic  reality  of  the  DISC 
program, which is “to enable exporters to defer corporate income tax” 
by  “creat[ing]  DISCs  as  shell  corporations  that  can  receive 
commissions and pay dividends that have no economic substance at 
all.”    Summa  v.  Comm’r,  848  F.3d  at  786  (observing  that  economic 
reality of DISCs is that they “are all form and no substance”); accord 
Benenson v. Comm’r, 887 F.3d at 517–18.     

       As for JC Holding’s payment of $1.477 million in dividends to 
the Benenson sons’ Roth IRAs, the First Circuit majority held that this 
comported with economic reality because provisions of the tax code 
expressly allow taxpayer contributions to Roth IRAs to grow tax‐free 
through  investment  in  qualified  entities,  including  DISCs,  “even 
during  periods  where  the  taxpayers  are  no  longer  allowed  to 
contribute, and even if such growth occurs at a swift rate.” Benenson 
v. Comm’r, 887 F.3d at 519–20.  Although the Commissioner argued 
that  the  IRAs  had  assumed  no  investment  risk  in  acquiring  JC 
Holding, the majority concluded that, “at least initially,” the degree 
to  which  the  Roth  IRAs  would  benefit  from  owning  JC  Holding 
depended on the success of Summa’s export subsidiaries.  See id. at 
522.  As to whether the IRAs had given fair value for their interests in 
JC Holding, the majority observed that the Commissioner had never 
urged otherwise.  See supra at 8 n.2. 



                                     17 
 

       Like  the  Sixth  Circuit,  and  for  much  the  same  reasons,  we 
conclude  that  Summa’s  payment  of  deductible  DISC  commissions 
was grounded in economic reality and not distortive of the tax code 
provisions  establishing  the  DISC  program.    As  this  court  has 
recognized,  Congress  created  the  DISC  program  specifically  to 
provide a tax incentive for domestic companies in order to “‘increase 
our  exports  and  improve  an  unfavorable  balance  of  payments.’”  
LeCroy Research Sys. Corp. v. Comm’r, 751 F.2d at 124 (quoting S. Rep. 
No. 92‐437, at 1 (1971), reprinted in 1971 U.S.C.C.A.N. 1918).  Thus, the 
tax code permits domestic companies to avoid taxes on a percentage 
of  their  export  income  by  paying  that  amount  as  tax‐deductible 
“commissions” to DISCs.  The DISCs themselves need do nothing to 
earn such commissions.  In fact, they are usually shell corporations 
created only to receive the commissions and, eventually, to distribute 
them as dividends to DISC owners.  At that point tax obligations do 
arise  for  DISC  shareholders,  who  must  pay  dividend,  corporate,  or 
unrelated business taxes on the DISC distribution, depending on their 
respective status as individuals, C corporations, or IRAs.  See 26 U.S.C. 
§§ 1(h), 246(d), 511, 991, 995(b), (f), (g); 26 C.F.R. § 1.884–1(a).  It is in 
this  sense  that  the  economic  reality  of  a  commission  payment  to  a 
DISC  might  be  deemed  “all  form  and  no  substance.”    Summa  v. 
Comm’r, 848 F.3d at 786.  Put another way, Congress has itself elevated 
form over substance insofar as DISC commissions are concerned by 
affording exporters “commission” deductions for payments that lack 
the economic substance generally associated with commissions, i.e., 
some  services  rendered  by  the  payees.    But  as  long  as  (1)  DISC 
commissions are a function of genuine export income, and (2) taxes 
are paid by the recipients of DISC dividends, a domestic company is 
entitled  to  a  virtually  unchallengeable  tax  deduction  for  its  DISC 
commissions, with no tax consequences for its shareholders. 



                                     18 
 

         Both  circumstances  are  satisfied  here.    Indeed,  there  is  no 
question  that  (1)  the  commissions  Summa  paid  to  JC  Export 
represented a percentage of genuine export income; and (2) when JC 
Export  distributed  those  commissions  as  dividends  to  its  sole 
shareholder, JC Holding, that shareholder paid corporate tax on the 
distribution.    Thus,  the  commission  payments  were  real  DISC 
transactions,  not  sham  transfers  lacking  the  economic  reality 
envisioned  by  Congress  when  it  made  such  commissions  tax‐
deductible.  By thus legislatively characterizing payments of export 
income to a DISC as deductible commissions, Congress left no room 
for  the  Commissioner  to  recharacterize  the  payments  as  something 
other than commissions for income tax purposes under the substance‐
over‐form doctrine or on the ground that the payments lack a non‐tax 
business purpose.  

       These  circumstances,  unique  to  DISCs,  distinguish  this  case 
from  Repetto  v.  Comm’r,  103  T.C.M.  (CCH)  1895  (2012) 
(recharacterizing IRAs’ investment earnings as excess contributions).  
There,  a  family  set  up  an  ordinary  corporation,  owned  by  IRAs,  to 
which  the  family  paid  fees  for  sham  services  that  were  never 
performed.  The corporation then transferred the fees thus “earned” 
to  the  IRAs  as  investment  earnings.      But  by  contrast  to  the  DISC 
program, whereby Congress afforded both economic reality and tax 
benefits to the payment of export income as DISC commissions (even 
when the DISC did nothing to earn the commissions), nothing in the 
tax  code  provides  similar  congressional  approval  for  treating  sham 
fees as a deductible expense for the payor or genuine income to the 
corporate payee.      

       The  Commissioner,  nevertheless,  maintains  that  the  DISC 
payments here lacked economic reality because the taxpayers did not 



                                     19 
 

avail themselves of the opportunity afforded by the DISC program to 
defer, as well as reduce, taxes on export income.  We hardly think that 
the  DISC  form  is  exalted  over  its  substance  when  taxes  are  paid 
sooner  rather  than  later.  Indeed,  we  think  it  would  be  a  greater 
departure from the economic reality Congress intended in the DISC 
program to deny Summa the deduction Congress afforded when, as 
here, genuine export income has been paid as DISC commissions and, 
instead,  to  impose  tax  obligations  on  both  Summa  and  its 
shareholders  for  that  transfer.    In  sum,  we  conclude  that  the 
substance‐over‐form  doctrine  did  not  warrant  the  Commissioner’s 
recharacterizing  Summa’s  lawful,  tax‐deductible  commission 
payments  to  a  DISC  as  constructive  dividends  to  Summa’s 
shareholders.    In  the  absence  of  that  recharacterization,  there  is  no 
basis  for  the  Commissioner’s  deficiency  notice  to  petitioners  or  the 
Tax  Court  judgment  against  them.    Accordingly,  that  judgment  is 
reversed. 

           In  reaching  that  conclusion,  we  do  not  overlook  the  step 
doctrine,  which  serves  the  substance‐over‐form  doctrine  by 
permitting  “‘steps’  in  a  series  of  formally  separate  but  related 
transactions  involving  the  transfer  of  property”  to  be  treated  “as  a 
single transaction” for purposes of identifying economic reality “if all 
the steps are substantially linked.”  Greene v. United States, 13 F.3d 577, 
583  (2d  Cir.  1994).9   Here,  such  a  link  might  be  identified  from  the 
parties’  stipulation  that  the  “sole  reason”  for  all  the  transactions  at 

                                              
9 The step‐transaction doctrine appears to have three strains.  One looks to whether the 
steps are so interdependent that the legal relations created by one transaction would have 
been fruitless without completion of the series.  A second looks to whether separate steps 
constitute  prearranged  parts  of  a  single  transaction  intended  to  reach  an  end  result.    A 
third looks to whether a taxpayer was contractually obligated to complete all steps when 
the  first  in  the  series  of  transactions  was  undertaken.    See  Bittker  &  Lokken,  FEDERAL 
TAXATION OF INCOME, ESTATES AND GIFTS ¶ 4.3.5 (2d/3d ed. 2018 & 2018 Cum. Supp. No. 2).  
We need not decide which strain might be applicable here.   


                                                 20 
 

issue—from  Summa’s  DISC  commission  payments  through  JC 
Holding’s  dividend  payments  to  the  Benenson  sons’  IRAs—was  to 
transfer money into those IRAs, where it could grow tax‐free.  App’x 
102.  But even assuming that viewing all the transactions as one for 
purposes  of  identifying  economic  reality  were  to  yield  an  answer 
favorable to the Commissioner, that does not necessarily mean that 
the  transactions  must  be  treated  as  one  for  purposes  of  restoring 
economic reality.       

       To  explain:  the  step‐transaction  doctrine,  like  the  substance‐
over‐form doctrine is a tool of statutory construction, not of punitive 
enforcement.  Thus, while it is appropriate to view linked transactions 
as one in order to determine if they belie economic reality or distort 
the  tax  code  in  some  respect,  an  affirmative  answer  does  not 
automatically  mandate  recharacterization  of  each  transaction  in  the 
chain.    Rather,  the  doctrines  warrant  recharacterization  only  to  the 
extent  necessary  to  restore  reality  and  eliminate  distortion.  See 
generally Commissioner v. Court Holding Co., 324 U.S at 334 (observing 
that  “incidence  of  taxation  depends  upon  the  substance  of  a 
transaction” and that “[t]o permit the true nature of a transaction to 
be  disguised  by  mere  formalisms,  which  exist  solely  to  alter  tax 
liabilities,  would  seriously  impair  the  effective  administration”  of 
congressional tax policies); Grove v. Comm’r, 490 F.2d 241, 246 (2d Cir. 
1973)  (observing  that  step‐transaction  doctrine  applies  to 
“meaningless  intervening  steps  in  a  single,  integrated  transaction 
designed to avoid tax liability by the use of mere formalisms”).  Once 
that  is  achieved,  further  recharacterizations  to  maximize  each 
transaction’s tax consequences risks crossing the line from restorative 
to punitive.   




                                     21 
 

           Here, even assuming, as the Commissioner maintains, that the 
DISC  commission  payments,  viewed  together  with  all  other 
transactions, served to conceal excess contributions to the Benenson 
sons’ IRAs, see generally TIFD III‐E, Inc. v. United States, 459 F.3d 220, 
231  (2d  Cir.  2006)  (holding  that  transaction  having  economic 
substance can nevertheless belie economic reality when considered in 
light  of  totality  of  circumstances),  that  economic  reality  could  be 
restored  by  recharacterizing  a  single  transaction:    JC  Holding’s 
payments of non‐taxable dividends into the sons’ IRAs.10  With those 
dividends  recharacterized  as  excess  contributions  and  the  sons 
obligated for excise taxes, no further recharacterization is necessary 
to restore the Commissioner’s professed economic reality or to avoid 
distortion of the tax code.    

           Of course, the First Circuit, which considered the sons’ appeal 
in  this  case,  held  that  no  such  recharacterization  was,  in  fact, 
warranted.    We  need  not  here  decide  whether  we  would  reach  the 
same  conclusion  because  the  issue  is  not  before  us.    The 
Commissioner’s  recharacterization  of  the  JC  Holding  dividends  as 
excess  IRA  contributions  did  not  contribute  to  petitioners’  tax 
deficiency, the focus of this appeal.  That deficiency depends on the 
recharacterization  of  Summa’s  DISC  commission  payments  as 
dividend  distributions  to  Summa  shareholders.    We  have  already 
explained why that transaction, based on genuine export income that 
Congress  intended  to  make  tax‐deductible,  does  not  defy  the 
economic reality of the DISC program.  Our point here is that, even 
when  the  DISC  commissions  are  viewed  as  the  first  in  a  series  of 
transactions  intended  to  conceal  excess  IRA  contributions,  the 

                                              
10 The  recharacterization  would  recognize  that  the  sons’  IRAs  had  not  acquired  a  true 
investment interest in JC Holding, which, as noted supra in footnote 2, the Commissioner 
has never urged here.  


                                                 22 
 

restoration  of  economic  reality  does  not  require  that,  in  addition  to 
recharacterizing  JC  Holding  dividends  as  IRA  contributions, 
Summa’s DISC commissions must be recharacterized as dividends to 
its  shareholders.    See  generally  Benenson  v.  Comm’r,  887  F.3d  at  525 
(Lynch, J., dissenting) (observing that “[t]his case is not about whether 
the IRS must honor the commissions paid from Summa Holdings to 
JC Export for corporate income tax purposes; it is about whether the 
IRS must honor the Benensons’ characterization of the flow of money 
from  Summa  Holdings  to  the  Benensons’  Roth  IRAs  for  excise  tax 
purposes”).    

       The Commissioner argues that, even if Summa was entitled to 
deduct  its  DISC  commission  payments  from  its  income,  those 
payments  are  still  properly  treated  as  constructive  dividends  to 
Benenson, Jr., because the dividends were paid “for the benefit of [his] 
family.”  Comm’r Br. at 56.  In support, he cites Hillsboro Nat’l Bank v. 
Comm’r,  460  U.S.  370  (1983),  wherein  the  Supreme  Court  observed 
that “a payment by a corporation for the benefit of its shareholders is 
a  constructive  dividend,”  id.  at  392.    The  case  does  not  help  the 
Commissioner here.  At issue in Hillsboro was the proper construction 
of  26  U.S.C.  §  164(e),  a  tax  code  provision  affording  corporations  a 
federal deduction for state taxes paid on behalf of their shareholders.  
The Court recognized such a tax payment as a constructive dividend 
to  the  obligated  shareholders,  which  would  generally  not  be 
deductible by the corporation.  See id.   The statute, however, expressly 
afforded the deduction.  See id. at 393 (“In at least some circumstances, 
a  deductible  dividend  is  within  the  contemplation  of  the  Code.”).  
Moreover,  as  to  the  precise  point  in  dispute,  Hillsboro  held  the 
deduction to apply even though the state, upon a change in law, had 
there issued refunds to the shareholders.  See id. at 394 (observing that 
statutory focus was on “act of payment”; as long as payment was not 


                                      23 
 

“negated  by  a  refund  to  the  corporation,”  corporation  was  not 
required to recognize income).  Thus, in Hillsboro, what started as a 
non‐deductible  constructive  dividend  was  made  a  corporate 
deduction by Congress.  There was no need for the Supreme Court to 
apply the substance‐over‐form doctrine to identify Congress’s intent.  
By  contrast  here,  the  transaction  at  issue—the  payment  of  a 
percentage  of  export  income  as  DISC  commissions—starts  as  a 
congressionally  authorized  deduction.    The  Commissioner  seeks  to 
recharacterize  it  as  a  constructive  dividend,  not  because  the 
corporation satisfied any shareholder obligation; indeed, there was no 
shareholder obligation here to fund the Benenson sons’ IRAs.  Rather, 
the Commissioner urges recharacterization because the shareholder, 
at his discretion, had DISC assets directed to his sons’ IRAs.  Nothing 
in Hillsboro supports the Commissioner’s conclusion. 

      If Summa was entitled to a deduction for its DISC commissions, 
as  we  conclude  it  was,  and  if  the  economic  reality  of  excess 
contributions  to  the  Benenson  sons’  IRAs  could  be  restored  by 
recharacterizing  JC  Holding’s  dividend  payments  as  excess 
contributions, then substance‐over‐form does not require that, at the 
same time Summa is allowed to deduct its DISC commissions, those 
commissions  be  recharacterized  as  dividends  to  Summa’s 
shareholders, specifically, petitioner Benenson, Jr.   That conclusion is 
reinforced,  moreover,  by  the  fact  that  not  only  did  Summa’s 
commission payments to the DISC not defy the economic reality of 
that program as established by Congress, but neither did the initial 
transfer of those commission payments out of the DISC.  That transfer 
was in the form of dividends to DISC shareholder, JC Holding.  The 
Commissioner  has  not  challenged  JC  Holding’s  acquisition  of  the 
DISC’s shares.  Meanwhile, JC Holding paid the required corporate 
taxes  on  the  DISC  distribution,  which  were  likely  more  than  the 


                                   24 
 

dividend  taxes  Summa  shareholders  would  have  paid. 11    Thus, 
whatever concerns might arise about the further transfer of funds from 
JC Holding to the sons’ IRAs, the transactions up to that point, from 
Summa to JC Export, and from JC Export to JC Holding, do not lack 
the  economic  reality  Congress  intended  in  establishing  the  DISC 
program.   

           This is evident if one considers a hypothetical scenario in which 
JC  Holding,  upon  receipt  of  the  JC  Export  DISC  dividends,  made 
distributions to the sons’ IRAs only in amounts equal to their eligible 
contributions.    That  would  not  have  distorted  code  limits  on  IRA 
contributions nor have concealed excess contributions.  That scenario 
may be unlikely because it would offer the taxpayers here few, if any, 
benefits.    Nevertheless,  the  hypothetical  demonstrates  why  we 
remain of the view that, even if the transactions at issue, viewed as a 
whole, were correctly determined by the Commissioner to conceal the 
economic  reality  of  excess  IRA  contributions,  the  only 
recharacterization warranted would recognize JC Holding’s dividend 
distributions to the Benenson sons’ IRAs as excess contributions.  To 
the  extent  the  Commissioner  went  further  and  also  recharacterized 
Summa’s lawful commission payments to a DISC as non‐deductible 
dividend  distributions  to  Summa  shareholders,  and  on  that  basis 
identified  a  2008  tax  deficiency  against  petitioners,  the  Tax  Court 
judgment upholding that deficiency is hereby reversed. 




                                              
11 Indeed,  because  no  deficiency  judgment  was  entered  against  Summa’s  76.05% 
shareholder, the family trust, see supra at 4 n.1, the taxes the Commissioner seeks to recover 
from petitioners by recharacterizing Summa DISC commissions as shareholder dividends 
are only a small percentage of the corporate taxes JC Holding paid on the entirety of such 
commissions in 2008.    


                                                 25 
 

                            CONCLUSION 

      To summarize, on this appeal, we review a Tax Court decision 
supporting  deficiency  judgments  for  2008  against  petitioners,  their 
sons, and Summa Holdings, Inc., a family‐controlled corporation.  We 
conclude as follows:  

      1.  Although the First and Sixth Circuits, upon review of the 
          same  decision,  concluded  that  the  substance‐over‐form 
          doctrine did not support the deficiency judgments against 
          Summa  or  the  petitioners’  sons,  petitioners  cannot 
          demonstrate the mutuality of parties necessary to preclude 
          the  Commissioner  from  relying  on  the  doctrine  to  defend 
          the judgment against them. 
           
      2. On  de  novo  review,  the  substance‐over‐form  doctrine  does 
          not support recharacterization of Summa’s payment of tax‐
          deductible  commissions  to  a  DISC  as  taxable  constructive 
          dividends  to  Summa  shareholders  and,  thus,  cannot 
          support the tax deficiency attributed to petitioners. 
       
      3. Application  of  the  step  doctrine,  together  with  the 
          substance‐over‐form  doctrine,  warrants  no  different 
          conclusion.  While all related steps in a series of transactions 
          are properly considered as one in identifying the substance, 
          or economic reality, of those transactions, recharacterization 
          of the transactions is warranted only to the extent necessary 
          to restore economic reality and to avoid distortion of the tax 
          code.  Here, even if, contrary to our sister circuits, we were 
          to view the DISC commission payments as the first step in a 
          series  of  transactions  that  had  the  economic  reality 
          identified  by  the  Commissioner,  i.e.,  the  concealment  of 


                                   26 
 

         excess  contributions  to  petitioners’  sons’  IRAs,  a  single 
         recharacterization  suffices  to  restore  reality,  specifically, 
         recharacterizing  JC  Holding’s  dividend  payments  to  the 
         sons’ IRAs as excess contributions subject to excise tax.  That 
         recharacterization does not support the deficiency judgment 
         against  petitioners.    And  the  recharacterization  that  does 
         support  the  judgment—the  treatment  of  Summa’s  DISC 
         commissions as constructive dividends to its shareholders—
         is not warranted by the substance‐over‐form doctrine. 
       
      Accordingly,  the  judgment  in  favor  of  the  Commissioner  is 
dismissed, and judgment is entered in favor of petitioners. 




                                   27